                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

 HEATHER L. FAMBROUGH and
 WILLIAM L. FAMBROUGH,

                 Plaintiffs,

            v.                                              Case No. 2:19-cv-00159-NKL

 KENT SCHROEDER, et al.,

                 Defendants.

                                             ORDER

       Defendants Kent Schroeder and Bruce McKimens move to dismiss plaintiffs’ claims for

lack of jurisdiction and failure to state a claim. Doc. 32. For the reasons discussed below, the

motion to dismiss is granted.


  I.   ALLEGED FACTS

       The pro se plaintiffs’ complaint is on a form titled, “Complaint for Violation of Civil

Rights.” Doc. 4 (Complaint). The form provides check boxes to establish whether the plaintiff is

asserting a claim against state or federal officials, whether a defendant is named in his official or

individual capacity and the factual basis for the complaint. Based on these prompts, Plaintiffs

indicate that they are bringing claims under Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971) against federal officials, and both Schroeder and

McKimens are named in their official capacities. Id., pp. 2–3.1 Plaintiffs allege violations of their

First, Fourth, Fifth and Sixth Amendment rights, based on the following allegations:

       [t]he Social Security Administration refused to grant an appeal hearing as require
       by law; conducted an illegal search and seizure; and violated [plaintiff] Heather

       1
         Schroeder is a Customer Service Representative for the Administration and McKimens
is a Special Agent for the Administration’s Office of Inspector General. Doc. 32.
        Fambrough’s right to life, liberty, and property without due process. [Another
        defendant’s] false statements aided the Government in this endeavor and Bruce
        McKimens and Kent Schroeder’s false statements escalated the accusation
        progression.

Id., p. 4.

        Schroeder and McKimens argue that Plaintiffs’ Bivens claims are barred by sovereign

immunity because each defendant is sued in his official, rather than his individual, capacity. Doc.

32, pp. 3–4. The Fambroughs did not file any opposition to the motion to dismiss.


 II.    DISCUSSION

         “In Bivens, the Supreme Court established a right of individuals to sue individual federal

agents for damages for unconstitutional conduct in [certain circumstances].” Mehrkens v. Blank,

556 F.3d 865, 869 (8th Cir. 2009) (citing Bivens, 403 U.S. at 389, and noting that Bivens has been

applied in the context of Fourth, Fifth and Eighth Amendment violations). However, Bivens

provides a remedy against individuals, not the government. See Carlson v. Green, 446 U.S. 14,

21 (1980) (describing the Bivens remedy as serving as a “particularly” strong deterrent because

“the individual official faces personal financial liability”). “[A]n official-capacity suit is, in all

respects other than name, to be treated as a suit against the entity,” which is, in this case, the Social

Security Administration, a part of the federal government. Kentucky v. Graham, 473 U.S. 159,

166 (1985).     Thus, by naming Schroeder and McKimens in their official capacities, the

Fambroughs essentially brought a claim against the government, not the individuals themselves.

“It is well settled that a Bivens action cannot be prosecuted against the United States and its

agencies because of sovereign immunity.” Buford v. Runyon, 160 F.3d 1199, 1203 (8th Cir. 1998).

Accordingly, the Fambroughs’ Bivens claims against Schroeder and McKimens in their official

capacities are dismissed.




                                                   2
       Schroeder and McKimens further argue that the Fambrough’s Bivens claims would fail

even if defendants were named in their individual capacities. However, because the Fambroughs

named Schroeder and McKimens in their official capacities only, the Court does not consider the

propriety of the Bivens claims against the defendants in their individual capacities.


III.   CONCLUSION

       For the reasons discussed above, the motion to dismiss filed by Schroeder and McKimens

is GRANTED. The complaint against defendants Kent Schroeder and McKimens is dismissed

without prejudice.



                                                     s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge

       Dated: August 22, 2019
       Jefferson City, Missouri




                                                 3
